Citation Nr: 1719666	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee chondromalacia patella, to include as secondary to left knee chondromalacia patella and/or right ankle instability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella from July 16, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for flat feet prior to October 8, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, as well as a June 2013 decision by the Appeals Management Center (AMC) in Washington, D.C.  

The Veteran testified at a July 2011 videoconference hearing before the undersigned.  A copy of the transcript is of record.

In January 2013, the Board denied entitlement to evaluations in excess of 10 percent each prior to July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.  At that same time, the Board remanded the issues of entitlement to evaluations in excess of 10 percent since July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.  

In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, and ordered that the portion of the Board's January 2013 decision which denied entitlement to ratings in excess of 10 percent each for chondromalacia patella of the left knee, right ankle instability, and flat feet prior to July 17, 2010 be remanded for action consistent with the terms of the Joint Motion.  

In a March 2014 decision, the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee prior to February 23, 2010, but awarded a 20 percent evaluation for that same disability during the period from February 23 to July 15, 2010.  At that same time, the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010, and likewise denied entitlement to an evaluation in excess of 20 percent for right ankle instability from January 26, 2013.  Finally, the Board remanded for additional development the issue of entitlement to service connection for a right knee disability (to include as secondary to left knee chondromalacia patella), as well as the questions of entitlement to an increased evaluation for flat feet, and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.  

In an August 2014 Order, the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's March 2014 decision which denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010 for action consistent with a Joint Motion for Partial Remand dated that same month.  In pertinent part, the parties to the August 2014 Joint Motion found that the Board in March 2014 erred in not properly considering whether the appellant was entitled to a separate disability rating under the provisions of 38 C.F.R § 4.71a, Diagnostic Code 5257 (this diagnostic code addresses the nature and extent of any lateral instability or recurrent subluxation) for her left knee disability effective from July 16, 2010.  Moreover, the parties to the Joint Motion found that the Board failed to provide an analysis as to the relevant regulatory provisions in case law regarding functional impairment in determining the appropriate evaluation for the Veteran's service-connected left knee disability.  

In March 2014, the Board had found that the Veteran was not entitled to a disability evaluation in excess of 10 percent for her left knee disability from July 16, 2010 (the date of a VA examination) based upon a range of motion from 0 to 40 degrees.  The parties to the Joint Motion, however, found that the Board failed to adequately address certain clinical findings and/or statements by the Veteran regarding the presence of both arthritis and instability in her left knee.  Moreover, the parties found that March 2014 decision failed to address the regulatory provisions with regard to musculoskeletal disorders [such as 38 C.F.R. § 4.40 (functional loss) and 38 C.F.R. § 4.45 (joints)] in determining the appropriate evaluation for the Veteran's service-connected left knee disability.  

In January 2015, the Veteran's case was once again remanded for additional development.  At that time, it was noted that the issues of entitlement to an increased evaluation for flat feet and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013, which had been remanded by the Board in March 2014, remained in remand status, and that the instructions set forth at the time of the March 2014 remand (which will be repeated below) remained in effect.  

The case was most recently remanded in August 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee


The September 2015 VA medical opinion, October 2015 VA examination report, and subsequent VA addendum opinions are not adequate to make an informed decision on the Veteran's claim of entitlement to service connection for a right knee disability.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners did not provide adequate reasons or bases for their opinions that it was less likely than not that the Veteran's right knee disability was proximately due to, the result of, or aggravated by left knee chondromalacia patella and/or right ankle instability.  Hence, further development is required.  


Left Knee and Right Ankle

In July 2016, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.

The VA examinations of record do not contain range of motion testing in all of the aforementioned areas, including passive and non-weight-bearing motion.  The knee and ankle are weight-bearing joints.  Hence, a new examination is required.

Further, the September 2015 and October 2016 VA medical opinions regarding the Veteran's right ankle instability do not substantially comply with the Board's August 2015 remand directives, because the examiner did not specifically comment on the nature and extent of any limitation of motion or discuss factors associated with right ankle instability.  

Flat Feet

The RO's development of the claim does not substantially comply with the Board's August 2015 remand directives.  The Board directed the RO to obtain any pertinent medical treatment records dated since March 2015.  If the records could not be obtained, the RO/AMC was to include a notation to that effect in the file and notify the Veteran and her representative.

Given that the Veteran identified two private physicians, Dr. M.D. and Dr. J.C., and the RO's request for records was rejected, the RO was required to notify the Veteran and offer her an opportunity to secure those records.  As this was not accomplished, further development is in order.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the October 2015 VA examination does not substantially comply with the Board's August 2015 remand directives because it was not conducted by a podiatrist and the examiner did not differentiate symptomology directly attributable to flat feet from any foot pathology associated with such nonservice connected disorders as plantar fasciitis, osteoarthritis, bunions, and/or diabetes.  Since the Veteran receives treatment at the Dorn Veterans Affairs Medical Center's podiatry outpatient clinic, the Board finds that podiatrists are available to provide a new medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all pertinent private medical records from Dr. M.D. and Dr. J.C., especially those dated prior to October 2015.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Once the above development has been completed, the Veteran's entire VBMS electronic file, Virtual VA file, and a copy of this remand should then be made available to a podiatrist.  Based on review of the Veteran's record, in particular, pertinent evidence dated prior to October 2015, the podiatrist must offer an opinion addressing the nature and severity of the Veteran's flat feet prior to October 2015.  In rendering this opinion, the podiatrist must attempt to differentiate symptomatology directly attributable to flat feet from that associated with nonservice connected plantar fasciitis, osteoarthritis, bunions, and/or diabetes.  If the pathology caused by flat feet cannot be distinguished from pathology caused by nonservice connected disorders that fact must be noted, and a full explantation provided.

3.  Schedule the Veteran for VA examinations to address the nature and severity of her (1) left knee chondromalacia patella and (2) right ankle instability with the same VA physician who conducted her October 2015 VA examination, or another similarly qualified physician, should that physician be unavailable.  The physician should be provided access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.

Following review of the Veteran's VBMS file, and, in particular, pertinent evidence dated prior to January 26, 2013, the physician should prepare a detailed report addressing the Veteran's pertinent medical history and complaints, as well as the nature and severity, of her service-connected right ankle disability.  In evaluating the right ankle instability, the physician must:

a.  Specifically comment on any limitation of left knee and right ankle motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination);

b. Discuss factors associated with the Veteran's right ankle instability, such as objective indications of pain on pressure or manipulation; and 
   
c. Address whether the Veteran experiences flare-ups associated with her service-connected right ankle disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described, preferably, in terms of additional degrees of limitation of motion.

The physician must test left knee and right ankle active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  If the examiner is unable to conduct any part of the required testing the physician must clearly explain why that is so.  

If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training.

The physician must opine whether any currently diagnosed right knee disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected left knee chondromalacia patella and/or right ankle instability, either alone, or in combination. 

The physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any right knee disability.  A complete rationale for any opinions must be provided.  All indicated tests must be performed.

The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of his claim.  She is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




